                                                                                  MAY3~2019



                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA

  UNITED STATES OF AMERICA,                                    CASE NUMBER
                                                   PLAINTIFF
                            v.                                       SACR18-00011-CJC
  JENNIFER LYNN HILLYER,
                                                                  ORDER OF TEMPORARY DETENTION
                                                                    PENDING HEARING PURSUANT
                                            DEFErrDANT(s).             TO BAIL REFORM ACT


    Upon motion of Defendant                                          ,IT IS ORDERED that a detention hearing
is set for  Tune 7,2019                                               , at 11:30     Da.m./ ❑p.m. before the
Honorable Douglas F. McCormick                                        , in Courtroom   6B

    Pending this hearing, the defendant shall be hel in custody by the United States Marshal or
                                                                           and       uced for the hearing.
                      (Other custodial officer)




Dated:      May 31, 2019
                                                  lr~•`J




                   ORDER OF TEMPORARY DETENTION PENDING HEARING PURSUANT TO BAIL REFORM ACT
CR-66 (10/97)                                                                                            Page 1 of I
